Citation Nr: 0941631	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  03-28 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for PTSD.

In August 2005, the Board remanded the issue of whether to 
reopen the claim for service connection for PTSD so that a 
hearing before a Decision Review Officer at the RO could be 
scheduled.  The record reflects that such a hearing was 
scheduled for January 2006, but then the Veteran cancelled 
this hearing.  See 38 C.F.R. § 20.704(e) (2009).

In a June 2006 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for PTSD, and remanded this 
issue on the merits for further evidentiary development.  The 
requested development was completed, and the case has now 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The record shows that the Veteran has been awarded a 
Combat Action Ribbon for his service in Vietnam.

2.  The Veteran's claimed stressors are related to his 
verified combat with the enemy in service, and therefore his 
lay testimony serves as credible supporting evidence to 
corroborate these claimed stressors.

3.  The Veteran has been diagnosed with PTSD related to his 
military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to grant the claim 
for service connection for PTSD, the Board finds that no 
discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of a veteran's service, a veteran's lay testimony 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate a veteran's statement as 
to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

At the Veteran's November 1967 service enlistment 
examination, his psychiatric state was evaluated as normal, 
and he indicated that he had no psychiatric abnormalities on 
an accompanying report of medical history.  In June 1968, 
service treatment records reflect that the Veteran was 
admitted to the neuropsychiatric service at the Camp 
Pendleton Naval Hospital after taking an overdose of 36 
aspirin tablets.  He was diagnosed with a moderate 
emotionally unstable personality, with mild impairment 
assessed.  In March 1969, the Veteran reported that he had 
had nightmares since coming back from Vietnam a few weeks 
prior, and he described being in the combat zone for almost 
11 months.  The service treatment provider concurred with a 
diagnosis of inadequate personality, rendered the impression 
that the Veteran's mild symptoms of having been in a combat 
zone were in no way incapacitating, and determined that there 
was no psychiatric contraindication of the Veteran completing 
his tour of duty.  In April 1969, it was noted that the 
Veteran had the same mental status as in March 1969 and that 
he was psychiatrically fit for full duty.  At his June 1969 
service separation examination, his psychiatric state was 
evaluated as normal.

Service personnel records reflect that the Veteran has been 
awarded a Combat Action Ribbon for his service in Vietnam.  
While this award was not listed on his original DD Form 214, 
the Board notes that a corrective DD Form 215 is of record 
which lists the Combat Action Ribbon under Item 24 regarding 
decorations, medals, badges, commendations, citations, and 
campaign ribbons awarded or authorized to the Veteran.  A May 
1995 letter from the Department of the Navy Headquarters of 
the United States Marine Corps confirmed the Veteran's 
entitlement to a Combat Action Ribbon for his service in 
Vietnam.

Post-service VA treatment records reflect that the Veteran 
was assigned an Axis I diagnosis of PTSD on numerous 
occasions.  In March 1999, the Veteran reported experiencing 
numerous flashbacks to his time in Vietnam.  In August 2000, 
the Veteran reported symptoms related to Vietnam combat, 
including flashbacks.  In September 2000, it was noted that 
the Veteran had a diagnosis of PTSD secondary to Vietnam 
combat.  In November 2003, it was noted that the Veteran's 
combat exposure and subsequent development of severe PTSD 
symptoms may have contributed to his alcohol problem, and it 
was also noted that his severe psychosocial stressors 
included mental health injuries from Vietnam.  Also in 
November 2003, the Veteran's sister remarked to a VA social 
worker that the Veteran had been unable to survive in the 
community since returning from Vietnam.

The Veteran underwent a VA psychiatric examination in 
December 2003.  On that occasion, he described his symptoms 
of PTSD to include combat-related nightmares, intrusive 
thoughts, and dissociative flashbacks which were particularly 
triggered by reminders.  It was noted that he generally 
avoided reminders of Vietnam.  The examiner interviewed the 
Veteran, reviewed the electronic medical record, and noted 
the Veteran's long history of treatment for substance abuse 
as well as PTSD.  The examiner rendered an Axis I diagnosis 
of PTSD (in addition to alcohol dependence and polysubstance 
dependence) for the Veteran.  The examiner stated that the 
Veteran had presented with a description suggesting chronic 
symptoms of PTSD resulting from his combat duties in Vietnam.  
In total, it was noted that the Veteran's PTSD, aggressive 
and antisocial behaviors (which predated the Veteran's 
military experience), and long-standing history of substance 
abuse had all caused marked impairment in both social and 
vocational function for the Veteran.  The examiner concluded 
that, although it was difficult to fully tease out, it 
appeared at least as likely as not that combat-related PTSD 
had made a contribution to the Veteran's overall level of 
dysfunction.

The Veteran underwent another VA psychiatric examination in 
February 2004.  On that occasion, he recalled having a 
general sense of hypervigilance and readiness while in 
Vietnam, but could not identify any specific traumatic 
Vietnam experiences.  The examiner interviewed the Veteran, 
reviewed the electronic medical record, and noted the 
Veteran's long history of treatment for substance abuse as 
well as PTSD.  The examiner rendered an Axis I diagnosis of 
subclinical PTSD symptoms (in addition to polysubstance abuse 
and intermittent explosive disorder) for the Veteran.  
However, the examiner concluded that a diagnosis of PTSD was 
not warranted without clear reports of traumatic events in 
the Veteran's service experience.  However, the Board notes 
that this examiner apparently did not take into account the 
Veteran's receipt of a Combat Action Ribbon.

Following this February 2004 examination, VA treatment 
records reflect that the Veteran was assigned an Axis I 
diagnosis of PTSD on numerous occasions.  In October 2004, he 
reported ongoing PTSD symptoms since his combat service in 
Vietnam, including recurrent thoughts and dreams of his 
combat experiences.  In January 2005, the Veteran reported 
active symptoms of PTSD from Vietnam combat, and his sister 
concurred that his PTSD symptoms had started after Vietnam.  
In March 2006, the Veteran stated that he had PTSD 
originating from Vietnam combat.  In May 2006, the Veteran 
reported that he was having perceptual abnormalities at times 
during which he thought briefly that he was seeing enemy 
soldiers.  Later in May 2006, after the Veteran was admitted 
into inpatient treatment for alcohol withdrawal, it was noted 
that he frequently indicated that he thought he was in 
Vietnam and would begin to bark orders.  In May 2008, the 
Veteran presented to the psychiatric emergency room, and 
during his intake interview, he made comments referencing 
himself as a marine who killed people.  In May 2008 that the 
Veteran had reported intermittently having flashbacks from 
his combat days in Vietnam, and that at times he could see 
vivid scenes from combat as well as intermittently hear 
voices in the same context.  In July 2008, while still an 
inpatient for alcohol withdrawal, the Veteran rambled, "I 
need to get out, this is [the] Ho Chin Minh room."  Later in 
July 2008, it was noted that the Veteran's PTSD was stable, 
with occasional nightmares and flashbacks, and that he talked 
about being in Vietnam openly and about what it meant to him.  
Also in July 2008, the Veteran referred to "Nam" as being a 
"strain on the brain" and that he was currently having 
nightmares about "Nam."  In September 2008, the Veteran 
reiterated that he had PTSD from Vietnam.  In November 2008, 
the Veteran reported having nightmares of Vietnam, as well as 
flashbacks of Vietnam when triggered by rain, loud noises, 
certain smells, and helicopters.

The Veteran underwent a VA psychiatric evaluation in December 
2008.  On that occasion, he continued to complain of PTSD 
symptoms such as nightmares, hypervigilance, extreme 
irritability and agitation, and flashbacks.  The Veteran 
stated that he had had these PTSD symptoms since he came back 
from Vietnam.  He described how, after Vietnam, he 
experienced many flashbacks of killing people and seeing 
helicopters, people, and bodies all over.  He reported that 
whenever he heard firecrackers, he recalled being in Vietnam 
and became more agitated and scared.  The Veteran also 
described a hallucination that he had had one year prior to 
the current evaluation, when he was in a cemetery in Hartford 
but thought that he was back in Vietnam shooting people with 
helicopters above.  The evaluator noted that the Veteran's 
PTSD symptoms appeared to be fleeting, and determined that it 
did not seem possible to give the Veteran a current diagnosis 
of PTSD.

In an April 2009 VA treatment record, the Veteran reported 
that his PTSD symptoms were under control, and he was given 
an Axis I diagnosis of PTSD and alcohol dependence.

Pursuant to the Board's June 2006 remand, the Veteran was 
scheduled to undergo a VA examination by a board of two 
psychiatrists to ascertain whether he suffered from PTSD as a 
result of his combat service.  A request was made to postpone 
the scheduling of this examination until the Veteran was 
discharged from his inpatient treatment for alcohol 
withdrawal.  VA treatment records reflect that the Veteran 
was discharged from his inpatient treatment program in 
December 2008.  Thereafter, the requested VA examination was 
scheduled for July 2009.  However, the record reflects that 
the Veteran failed to report to this examination.

Nevertheless, given the medical and lay evidence outlined 
above, and after resolving all doubt in the Veteran's favor, 
the Board finds that the Veteran's PTSD was incurred in 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  It has been verified that 
the Veteran received a Combat Action Ribbon for his service 
in Vietnam.  Thus, the Veteran's lay testimony is 
sufficiently credible to corroborate the occurrence of his 
claimed in-service stressors, as such testimony is consistent 
with his combat service in Vietnam.  38 C.F.R. § 3.304(f) 
(2009).  Throughout the period of claim, the Veteran has been 
diagnosed with PTSD on numerous occasions by both VA and 
private treatment providers, despite the negative findings of 
the December 2008 evaluator.  See McClain v. Nicholson, 21 
Vet. App. 319, 323 (2007) (Board finding that Veteran had 
disability "at some point during the processing of his claim" 
satisfied service-connection requirement for manifestation of 
current disability).  Furthermore, the December 2003 VA 
examiner opined that the Veteran's PTSD was combat-related 
and that it contributed to his overall level of current 
dysfunction, which sufficiently satisfies the requirement for 
a medical nexus.  Therefore, the Board concludes that service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


